Bullard, J.
Under the consent of parties on file, and for the reasons given in the opinion first pronounced in this case, it is ordered and decreed that the judgment of the Court of Probates be reversed; that the sum of 14,747 dollars and 77 cents, to the credit of Samuel Packwood in the Commercial Bank, which formed the object of controversy on this appeal, be adjudged and decreed not to be a part of the succession of Alice Packwood, and not to be accounted for or administered upon as a part of her estate in this State by the testamentary executor; and, touching the order of sale prayed for in the petition of the executor, it is ordered that the case be remanded for further proceedings according to law; the appellee to pay the costs of the appeal.